UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-1971


THE ESTATE OF PATRICIA BLALOCK WARD; JOSEPH M. WARD,

                  Plaintiffs – Appellants,

             v.

TRANS UNION CORPORATION,

                  Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville.  David W. Daniel,
Magistrate Judge. (4:04-cv-00088-DAN)


Submitted:    January 26, 2009              Decided:   February 17, 2009


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


The Estate of Patricia Blalock Ward, Joseph M. Ward, Appellants
Pro Se. Paul L. Myers, STRASBURGER & PRICE, LLP, Frisco, Texas;
Joseph Walter Williford, YOUNG, MOORE & HENDERSON, PA, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              The Estate of Patricia Blalock Ward and Joseph M. Ward

appeal the district court’s judgment in favor of Trans Union

Corporation      on     Appellants’      claims     under    the     Fair     Credit

Reporting Act, 15 U.S.C. §§ 1681-1681(u) (2006), and state law

claims for defamation, interference with contractual relations,

and   false    light    invasion   of    privacy.      We    have   reviewed    the

record and find no reversible error.              Accordingly, we affirm the

district court’s judgment.            See Estate of Ward v. Trans Union

Corp.,   No.    4:04-cv-00088-DAN        (E.D.N.C.    Aug.    30,    2007).      We

dispense      with     oral   argument    because     the    facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                            AFFIRMED




                                         2